JOYCE HENS GREEN, District Judge,
concurring:
I concur in today’s decision on the expectation that the Environmental Protection Agency (“EPA”) will soon halt its journey down the “otherwise long road of temporary extensions”1 of the 30 ppb tolerance level for the pesticide ethylene dibromide on imported mangoes. Given our earlier condemnation of the agency’s past record in promulgating the tolerance regulations, I feel compelled to write separately to make crystal clear that further extensions of the tolerance after September 1987 would, to me, be wholly unacceptable.
As we emphasized in our previous opinion, 21 U.S.C. § 346a (1982) “clearly mandates that health factors and issues of foreign impact related to the health of U.S. consumers be at the forefront of EPA’s deliberations.”2 Continuance of the tolerance for six months, until September 1987 when it is due to expire, is justified only because revoking the tolerance now, in the midst of the spring growing season, could cause economic dislocation in Mexico and other mango-producing countries and might adversely affect the production of “an adequate, wholesome, and economical food supply.” 21 U.S.C. § 346a(b). See Barnes Affidavit. Specifically, EPA justifies a continuance on the theory that revocation will give mango-producing countries less reason to cooperate with the United States’ efforts to prevent pests and infested foodstuffs from crossing our borders. Id. 1t 12. Although the record on remand is sparse, I would agree that EPA has now established the necessary análytical link between foreign economic harm and domestic food and health concerns.
EPA’s justification for the current extension, though, loses force after the end of this growing season. In my opinion, our decision today provides foreign countries more than ample warning of the unacceptability of further extensions of the tolerance and allows those countries sufficient opportunity to plan ahead, financially and otherwise, for a transition to alternative disinfestation techniques. That such progress is possible is evident from EPA’s representations that approval of alternative disinfestation techniques in Haiti is likely to occur soon and that “approval of the [alternative] method for mangoes from Mexico likely will occur this year.” Id. If 7. With termination of the present extension, EPA can unequivocally reaffirm its primary mandate in setting tolerance levels: protection of the health of domestic consumers.

. National Coalition Against the Misuse of Pesticides v. Thomas, 809 F.2d 875, 877 (D.C.Cir. 1987).


. Id. at 882. 2.